             Case 2:21-cv-00286-GMN-NJK Document 45 Filed 04/12/21 Page 1 of 3




 1   John P. Aldrich, Esq.
     Nevada Bar No. 6877
 2   Catherine Hernandez, Esq.
     Nevada Bar No. 8410
 3   ALDRICH LAW FIRM, LTD.
     7866 West Sahara Avenue
 4   Las Vegas, NV 89117
     Telephone: (702) 853-5490
 5   Facsimile: (702) 227-1975
     Attorneys for Plaintiff
 6
                             UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
       MEDARC, LLC, as Collection Agent for          CASE NO.: 2:21-cv-00286-GMN-NJK
 9     Jeffrey H. Mims, Trustee of the Liquidating
       Trust of Revolution Monitoring, LLC,
10     Revolution Monitoring Management, LLC, and
       Revolution Neuromonitoring, LLC,               STIPULATION AND ORDER TO
11                                                   EXTEND DEADLINE TO RESPOND
                           Plaintiff,                TO MOTION TO DISMISS [ECF NO.
12                                                       26] (SECOND REQUEST)
       vs.
13
       UMR, INC. SUCCESSOR TO
14     COMMONWEALTH ADMINISTRATORS,
       LLC, a Wisconsin limited liability company;
15     WPS, a Wisconsin corporation; CARE
       IMPROVEMENT PLUS GROUP
16     MANAGEMENT, LLC, a Texas limited
       liability company; TRIWEST HEALTHCARE
17     ALLIANCE CORP., an Arizona corporation;
       CULINARY HEALTH FUND
18     ADMINISTRATIVE SERVICES, LLC, a
       Nevada limited liability company; BOON-
19     CHAPMAN BENEFIT ADMINISTRATORS,
       INC., a Texas corporation; HEALTH PLAN OF
20     NEVADA INC., a Nevada corporation;
       SIERRA HEALTH AND LIFE INSURANCE
21     COMPANY, INC., a Nevada corporation;
       TEACHERS HEALTH TRUST, a Nevada
22     corporation; TELLIGEN INC, an Iowa
       corporation; LAS VEGAS METROPOLITAN
23     POLICE DEPARTMENT HEALTH AND
       WELFARE TRUST, a Nevada corporation;
24



                                                1
              Case 2:21-cv-00286-GMN-NJK Document 45 Filed 04/12/21 Page 2 of 3




 1         SOUTHWEST SERVICE
           ADMINISTRATORS INC, a Tennessee
 2         corporation; LOOMIS BENEFITS, INC., a
           Nevada corporation; DOES 1-10, inclusive; and
 3         ROE CORPORATIONS 1-10, inclusive,

 4                              Defendants.

 5

 6             IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN Plaintiff

 7   MEDARC, LLC, as Collection Agent for Jeffrey H. Mims, Trustee of the Liquidating Trust of

 8   Revolution Monitoring, LLC, Revolution Monitoring Management, LLC, and Revolution

 9   Neuromonitoring, LLC (“Plaintiff”) and Defendant Culinary Health Fund Administrative Services,

10   LLC (“Defendant”) (collectively “the Parties”), by and through their undersigned counsel, to extend

11   the deadline for Plaintiff to respond to Defendant’s Motion to Dismiss (“Motion”) (ECF No. 26).

12   The current deadline for Plaintiff’s Response is April 12, 2021. On April 1, 2021, counsel for

13   Plaintiff filed a Motion to Withdraw as Attorney of Record. Undersigned counsel stipulates to

14   extend the deadline for Plaintiff’s Response to the Motion until two weeks after Plaintiff has

15   retained new counsel, or by April 30, 2021, whichever is sooner. This is the second stipulation for

16   an extension of time to respond to the Motion. This request is not intended to cause delay or

17   prejudice any party.

18             NOW, THEREFORE, IT IS STIPULATED AND AGREED by and between the Parties

19   that the time for Plaintiff to respond to Defendants’ Motion to Dismiss is extended to two weeks

20   after Plaintiff has retained new counsel, or by April 30, 2021, whichever is sooner.

21   ///

22   ///

23   ///

24



                                                     2
           Case 2:21-cv-00286-GMN-NJK Document 45 Filed 04/12/21 Page 3 of 3




 1    Dated this 12th day of April, 2021.        Dated this 12th day of April, 2021.

 2    ALDRICH LAW FIRM, LTD.                     BROWNSTEIN             HYATT          FARBER
                                                 SCHRECK, LLP
 3    /s/ John P. Aldrich
      John P. Aldrich, Esq.                      /s/ William D. Nobriga
 4    Nevada Bar No. 6877                        Bryce C. Loveland, Esq.
      Catherine Hernandez, Esq.                  Nevada Bar No. 10132
 5    Nevada Bar No. 8410                        William D. Nobriga, Esq.
      7866 West Sahara Avenue                    Nevada Bar No. 14931
 6    Las Vegas, NV 89117                        100 North City Parkway, Suite 1600
      Telephone: (702) 853-5490                  Las Vegas, Nevada 89106
 7    Facsimile: (702) 227-1975                  Telephone: 702.382.2101
      Attorneys for Plaintiff                    Facsimile: 702.382.8135
 8                                               Attorneys for Defendant, Culinary Health Fund
                                                 Administrative Services, LLC
 9

10                                          ORDER

11

12                                                IT IS SO ORDERED.

13                                                            12 day of April, 2021.
                                                  Dated this ____

14

15                                                ___________________________
                                                  Gloria M. Navarro, District Judge
16   Respectfully submitted by:                   UNITED STATES DISTRICT COURT

17   ALDRICH LAW FIRM, LTD.

18   /s/ John P. Aldrich
     John P. Aldrich, Esq.
19   Nevada Bar No. 6877
     Catherine Hernandez, Esq.
20   Nevada Bar No. 8410
     7866 West Sahara Avenue
21   Las Vegas, Nevada 89117
     Attorneys for Plaintiff
22

23

24



                                             3
